NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action in the second request for continued examination (“RCE”) addresses broadening reissue U.S. Application No. 16/716,840 (“instant application”).  Examiners find the actual filing date of the instant application is December 17, 2019. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 9,836,961, (“‘961 Patent”) issued December 5, 2017. The ‘961 Patent was filed on Jul. 28, 2015 as U.S. Application No. 14/811,156 (“156 Application”), titled “SYSTEM AND METHOD FOR CORRECTING POSITION INFORMATION OF SURROUNDING VEHICLE.”
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘961 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘961 Patent.
5.	Examiners find seven (7) additional continuation reissue applications all of which are reissue applications for the ‘961 Patent. These applications are:
(1)	U.S. App. No. 16/540,257 (“’257 Application”), which issued as RE48,288 on Oct. 27, 2020;
(2)	U.S. App. No. 16/716,787 (“’787 Application”);
(3)	U.S. App. No. 17/021,271 (“’271 Application”);
(4)	U.S. App. No. 17/021,405 (“’405 Application”);
(5)	U.S. App. No. 17/021,695 (“’695 Application”);
(6)	U.S. App. No. 17/021,867 (“’867 Application”);
(7)	U.S. App. No. 17/021,915 (“’915 Application”).

6.	The terminal disclaimer filed Dec. 28, 2022 has been APPROVED. As such, the owner(s) with a percent interest in this application disclaims the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of the following prior patent and any patent granted on the following pending reference application numbers:
(1)	U.S. App. No. 16/540,257 (“’257 Application”), which issued as RE48,288 on Oct. 27, 2020;
(2)	U.S. App. No. 16/716,787 (“’840 Application”);
(3)	U.S. App. No. 17/021,271 (“’271 Application”);
(4)	U.S. App. No. 17/021,405 (“’405 Application”);
(5)	U.S. App. No. 17/021,695 (“’695 Application”);
(6)	U.S. App. No. 17/021,867 (“’867 Application”);
(7)	U.S. App. No. 17/021,915 (“’915 Application”).

7.	The ‘961 Patent issued with claims 1-17 (“Patented Claims”). In the amendment filed April 28, 2022 ("APRIL 2022 CLAIM AMENDMENTS"), claims 1-17 are cancelled and claims 18-38 are added, which are grouped as follows:
Apparatus claims 18-27 and 34;
Method claims 28-33 and 35-38.

Priority Claims
8.	Examiners find the instant application is claiming foreign priority to KR 10-2014-0156134 filed Nov. 11, 2014. All certified copies of the priority document have been received in Application No. 14/811,156. 
9.	Because the instant application claims foreign priority and priority has been perfected, the presumed effective U.S. filing date of the instant application is Nov. 11, 2014.
Notice of Pre-AIA  or AIA  Status
10.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
--Claim Interpretation Under §112(f)--
11.	Applicant argues the terms "front vehicle location" and "position information correcting" that precede the term "unit" in claim 18 are structural modifiers, and that the terms "front vehicle location unit" and "position information correcting unit" in claim 18, when read in light of the specification would connote sufficient, definite structure to one of ordinary skill in the art to preclude an interpretation that these features are means-plus-function elements under 35 USC §112(f). In addition, Applicant asserts that the terms "front vehicle location unit" and "position information correcting unit" in claim 18 would be understood by one of ordinary skill in the art to have a sufficiently definite meaning as the name for structure (see Remarks After-Final Remarks filed April 19, 2022, pg. 23).
This argument is not persuasive because Examiners maintain that the claim terms "front vehicle location" and "position information correcting,” which modify the generic term "unit", were not defined in the specification and have no dictionary definition (nor any generally understood meaning in the art); as such, the terms do not connote sufficient structure to a person of ordinary skill in the art to avoid pre-AIA  35 U.S.C. §112(f) treatment.
12.	Applicant argues the "one or more processors configured to" in the "front vehicle location unit comprising one or more processors configured to" and the "position information correcting unit comprising one or more processors configured to" in claim 18 are structural elements, and would be recognized as such by one of ordinary skill in the art (see Remarks After-Final Remarks filed April 28, 2022, pg. 23-34).
In addition, Applicant asserts the term "configured to" in the terms "one or more processors configured to" in the "front vehicle location unit comprising one or more processors configured to" and the "position information correcting unit comprising one or more processors configured to" in claim 18 indicates that the "one or more processors" are programmed with the algorithms described in the specification of the patent for performing the functions of the "front vehicle location unit" and the "position information correcting unit" in claim 18  (see Remarks After-Final Remarks filed April 28, 2022, pgs. 23-34).  
First, the arguments are not persuasive for at least the reason that Applicant’s arguments are directed to whether the claim terms at issue are structural elements rather than proffering evidence or argument as to why the claim terms at issue are structural elements sufficient to perform the claimed function so as to avoid interpretation under 35 U.S.C. §112(f). In other words, the issue is not whether the claim terms "front vehicle location unit comprising one or more processors configured to" and "position information correcting unit comprising one or more processors configured to" are structural elements but rather, the issue is whether the structural elements are sufficient to perform the claimed functions so as to avoid interpretation under 35 U.S.C. §112(f). 
To claim a means for performing a specific computer-implemented function (e.g., the “identify,” “compare,” and “correct” steps of claim 18) and then to disclose only a general-purpose computer (e.g., “position information correcting unit comprising one or more processors”) as the structure designed to perform that function amounts to pure functional claiming.  A microprocessor or general-purpose computer lends sufficient structure only to basic functions of a microprocessor such as ‘receiving’ data, ‘storing’ data, and ‘processing’ data.  In contrast, the special programming of the claimed “identify,” “compare,” and “correct” functions is not coextensive with the claimed “one or more processors” of claim 18 because the claimed “identify,” “compare,” and “correct” functions are not the ‘receiving,’ ‘storing,’ and ‘processing’ data, which are understood by one of ordinary skill in the art to be coextensive with a general-purpose computer. As such, Examiners maintain the claimed “one or more processors” of the “position information correcting unit comprising one or more processors” is not sufficiently definite structure that performs the claimed “identify,” “compare” and “correct” functions so as to avoid interpretation under 35 U.S.C. §112(f).
	Similarly, the structure of the “front vehicle location unit comprising one or more processors” is not coextensive with the “obtain,” “measure,” and “determine” functions of claim 18 because a microprocessor or general-purpose computer lends sufficient structure only to basic functions of a microprocessor such as ‘receiving’ data, ‘storing’ data, and ‘processing’ data. As such, Examiners maintain the claimed “one or more processors” is not sufficiently definite structure that performs the claimed functions (i.e., “obtain,” “measure,” and “determine”) of the "front vehicle location unit comprising one or more processors configured to” so as to avoid interpretation under 35 U.S.C. §112(f).

Second, Applicant’s argument that the term “configured to” imparts the special function to the “one or more processors” merely supports the §112(f) presumption because it is the use of this linking phrase with the claimed nonce term that rebuts the presumption that §112(f) does not apply. In other words, the claim term “configured to” indicates the "one or more processors" are programmed with the algorithms described in the specification of the patent for performing the functions of the "front vehicle location unit" and the "position information correcting unit" because the claims are interpreted under 35 U.S.C. §112(f). 
--35 U.S.C. 101 Rejections of claims 28-30 and 32-33--
Feature 1
13.	Applicant argues the limitation “receiving identifier information and position information of one or more surrounding vehicles that are travelling in a surrounding area of the first vehicle,” cannot be achieved, by a human, merely by listening to a recited list of vehicle license plates and their respective positions because it requires something else to create and recite the list (see Remarks 33-35).
	This argument is not persuasive because under the broadest reasonable interpretation of this limitation, Examiners maintain this step can be performed by a human using a pen and paper. 
Feature 2
14.	Applicant argues that as to prong #2 of the Step 2A of the eligibility analysis, the problem to be solved by the method recited in claim 28 is that the received position information of the matching surrounding vehicle may be inaccurate and the limitation “correcting the received position information of the matching surrounding vehicle among the received position information of the one or more surrounding vehicles according to the determined relative position of the front travelling vehicle” details how the solution to the above problem is accomplished (see Remarks 35-38).
	In addition, Applicant argues the operation of “correcting the received position information of the matching surrounding vehicle among the received position information of the one or more surrounding vehicles according to the determined relative position of the front travelling vehicle” does in fact integrate the operations of obtaining, determining, receiving, and identifying recited in claim 28 into a practical application, i.e., obtaining more accurate position information of the matching surrounding vehicle.
	This argument is not persuasive because the asserted practical application (i.e., obtaining more accurate position information of the matching surrounding vehicle) is not claimed.
--New Matter Rejections—
15.	Applicant’s arguments presented in the Remarks at pgs. 40-42 address an issue not presented in the office action. Thus, Applicant’s arguments as to this issue are moot.
--Rejections because of the Omitted Step--
16.	The APRIL 2022 CLAIM AMENDMENTS have overcome the ‘omitted step’ rejections. Thus, they are withdrawn.

--Rejections Under 35 USC §112(b) (“at least as accurate”)--
17.	Applicant argues if the “received position information” in claim 37 is the same as or within a predetermined range of the “determined relative position,” then the “received position information” is at least as accurate as the “determined relative position.” (see Remarks 17-19). In other words, Applicant asserts the claimed phrase “at least as accurate as” means ‘the same as’ or ‘within a predetermined range.’
	This argument is not persuasive for two reasons. First, the claimed phrase “at least as accurate as” is broader than the alleged meaning ‘the same as’ because ‘the same as’ requires equivalency whereas “at least as accurate as” is an open-ended range. Second, Applicant’s assertion that “at least as accurate as” means ‘within a predetermined range’ is precisely why the claim term is indefinite because the ‘predetermined range’ that defines the claimed ‘accuracy’ is not described in the ‘961 specification. As such, one of ordinary skill in the art cannot ascertain whether the “determined relative position” is within a predetermined range of the “received position information” because the range has not been determined by either the claim or the ‘961 specification.
Claim Interpretation
18.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
As to claim 18, the “front vehicle location unit comprising one or more processors configured to obtain identifier information…” corresponds to the structure of S300, S310, S320, of figure 3 and col.6:48-57. In addition, the structure to “obtain identifier information of a 2nd vehicle” corresponds to a camera (col.4:42-50).

Also, the “front vehicle location unit comprising one or more processors configured to measure a distance from the 1st vehicle to the 2nd vehicle” corresponds to the structure of figure 3, S310 and the structure described in col.4:51-53, which is reproduced below.


    PNG
    media_image1.png
    58
    418
    media_image1.png
    Greyscale


Also, the “front vehicle location unit comprising one or more processors configured to determine the position of the 2nd vehicle with respect to a current position of the 1st vehicle using the measured distance from the 1st vehicle to the 2nd vehicle” corresponds to the structure of figure 3, S320 and the structure described in col.4:54-62, which is reproduced below.


    PNG
    media_image2.png
    174
    423
    media_image2.png
    Greyscale

Also, the “position information correcting unit comprising one or more processors configured to…” in claim 18 corresponds to S340, S350, S360, S370, and S380 of figure 3 and the structure of col.7:41-48.

	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
19.	Claims 28-30 and 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically, these claims are merely the abstract idea of a human being driving a car without significantly more.	
--Claim 28--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “obtaining identifier information of a front travelling vehicle that is travelling in front of a first vehicle while the first vehicle is travelling on a curved road,” may be achieved, by a human, by merely looking at the license plate of the front travelling vehicle.
Examiners find the limitation “determining a relative position of the front travelling vehicle with respect to a current position of the first vehicle,” may be achieved, by a human, by merely judging how far the vehicle in front of her is travelling.
Examiners find the limitation “receiving identifier information and position information of one or more surrounding vehicles that are travelling in a surrounding area of the first vehicle,” may be achieved, by a human, merely by listening to a recited list of vehicle license plates and their respective positions.
Examiners find the limitation “identifying a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of the one or more surrounding vehicles as being a matching surrounding vehicle corresponding to the front travelling vehicle,” may be achieved, by a human, who has listened to the recited list of vehicle plates and their respective positions and looking at the license plate of the vehicle travelling in front of her and determining whether the car in front of her is located in the position recited in the received list of surrounding vehicles.
Examiners find the limitation “correcting the received position information of the matching surrounding vehicle among the received position information of the one or more surrounding vehicles according to the determined relative position of the front travelling vehicle,” may be achieved, by a human, merely by correcting the list of the license plates of the surrounding vehicles and their respective stated positions with the determined relative position.
Thus, claim 28, considered as a whole, is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because 
the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished and as such amounts to a claim that is merely adding the words "apply it" to the judicial exception (see MPEP §2106.05(f)(1)).
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations (i.e., obtaining, determining, receiving, identifying, and correcting) are directed to the abstract idea.
--Claim 29--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “measuring a distance to the front travelling vehicle,” may be achieved by a human merely by looking at the front travelling vehicle because a person is capable of visually estimating distance for the purposes of driving a vehicle. 
Thus, the addition of this limitation to the mental processes of base claim 28, considered as a whole, is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because all the claim limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea and the claim does not include additional elements that integrate the judicial exception of the abstract idea (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) into a practical application.
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea and the additional elements is merely the equivalent of “apply it.”
--Claim 30--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “wherein the determining of the relative position of the front travelling vehicle comprises determining the relative position of the front travelling vehicle using the information of a curved road, and the information of the curved road comprises a total number of lanes and a curvature of the curved road” may be achieved, by a human, merely by safely driving a vehicle behind the front driving vehicle.
Thus, the addition of this limitation to the mental processes of base claim 28, considered as a whole, is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because all the claim limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea and the claim does not include additional elements that integrate the judicial exception of the abstract idea (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) into a practical application.
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea and the claim does not include additional elements.
--Claim 32--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “wherein the correcting of the received position information of the matching surrounding vehicle according to the determined relative position of the front travelling vehicle comprises: determining a correction value according to the difference between the received position information of the matching surrounding vehicle and the determined relative position of the front travelling vehicle, and correcting the received position information of the matching surrounding vehicle according to the determined correction value”” may be achieved, by a human, merely by considering the list of license plates and corresponding positions of the vehicles with the respective license plates with the information obtained by looking at a vehicle with the license plate and noting that the specific vehicle is not where it is said to be on the list of surrounding vehicles and then correcting the list according to the person’s visual determination of the position of the vehicle.
Thus, the addition of this limitation to the mental processes of base claim 28, considered as a whole, is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because all the claim limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea and the claim does not include additional elements that integrate the judicial exception of the abstract idea (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) into a practical application.
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea.
--Claim 33--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “wherein the correcting of the received position information of the matching surrounding vehicle according to the determined relative position of the front travelling vehicle comprises: correcting the received position information of the matching surrounding vehicle according to the determined correction value comprises correcting the received position information of all of the one or more surrounding vehicles according to the determined correction value” may be achieved, by a human, merely by considering the list of license plates and corresponding positions of the vehicles with the respective license plates with the information obtained by looking at a vehicle with the license plate and noting that the specific vehicle is not where it is said to be on the list of surrounding vehicles and then correcting the list according to the person’s visual determination of the position of the vehicle.
Also, Examiners find the limitation “generating a travel map of all of the one or more surrounding vehicles according to the corrected position information of all the one or more surrounding vehicles” may be achieved by a human with a pen and paper merely by sketching a map from the observed position of the front travelling vehicle with the received position of the surrounding vehicles.
Thus, the addition of these limitations to the mental processes of base claim 28, considered as a whole, are directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because all the claim limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea and the claim does not include additional elements that integrate the judicial exception of the abstract idea (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) into a practical application.
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea.


35 USC § 251-Recapture
20.	Claims 18-38 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.
The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Under MPEP §1412.02(I), the following is the three step test for determining recapture in reissue applications:
determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution;1 and
determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

--Claims 18-22, 25-27, 34: Driving Assist System--

As to step 1, these reissue claims are broader than the original patent claims because the original patent claims require “a position information correcting unit configured to transmit the corrected position information to a driving assist system to prevent a collision between the 1st vehicle and the 2nd vehicle,” which has been removed from the instant reissue claims (see patent claim 1).

    PNG
    media_image3.png
    61
    382
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    266
    715
    media_image4.png
    Greyscale
As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the following limitations were added and argued to place the claims in condition for allowance (see amendment and remarks filed July 20, 2017 and notice of allowance mailed August 24, 2017 in U.S.  App. No. 14/811,156).
As to step 3, these reissue claims were not materially narrowed relative to the original claim because these reissue claims do not contain any limitations related to the “driving assist system.”
--Claims 18-27 and 34: Autonomous Emergency Braking System--

As to step 1, these reissue claims are broader than the original patent claims because the original patent claims has the following limitation that has been removed from the instant reissue claims (see patent claim 1).

    PNG
    media_image5.png
    54
    390
    media_image5.png
    Greyscale

As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the following limitations were added and argued to place the claims in condition for allowance (see amendment and remarks filed July 20, 2017 and notice of allowance mailed August 24, 2017 in U.S.  App. No. 14/811,156).

    PNG
    media_image6.png
    210
    724
    media_image6.png
    Greyscale

As to step 3, these reissue claims were not materially narrowed relative to the original claim because these reissue claims do not contain any limitations related to the “autonomous emergency braking system.”
--Claims 28-33 and 35-38: A camera--
As to step 1, these claims are broader than the original patent claims because the original patent claims require “a camera,” which has been removed from the instant reissue claims. See comparison of patent claim 10 with reissue claim 28 below.
	
Patent Claim 10:

    PNG
    media_image7.png
    36
    407
    media_image7.png
    Greyscale

	
Reissue Claim 28:
	“obtaining identifier information of a front travelling vehicle that is travelling immediately in front of the 1st vehicle”

As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the “obtaining, by a camera, …” limitation was argued as overcoming a §101 rejection (see claim amendments and remarks filed Feb. 14, 2017, which are reproduced below).

    PNG
    media_image8.png
    305
    715
    media_image8.png
    Greyscale

As to step 3, these claims were not materially narrowed relative to the original claim because these reissue claims do not contain any other additional limitations related to obtaining identifier information.2
--Claims 28-33 and 35-38: A measurement device--
As to step 1, these claims are broader than the original patent claims because the original patent claims require determining a calculated position of the front travelling vehicle by “a measurement device,” which has been removed from the instant reissue claims. See comparison of patent claim 10 with reissue claim 28 below.

Patent Claim 10:

    PNG
    media_image9.png
    52
    391
    media_image9.png
    Greyscale

	
Reissue Claim 28:
“determining a relative position of the front travelling vehicle with respect to a current position of the 1st vehicle”


As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the “determining, by a measurement device…” limitation was argued as overcoming a §101 rejection (see claim amendments and remarks filed Feb. 14, 2017, which are reproduced below).

    PNG
    media_image8.png
    305
    715
    media_image8.png
    Greyscale

As to step 3, Examiners distinguish among the original claims (i.e., the claims before surrender), the patented claims (i.e., the claims allowed after surrender), and the reissue claims.
Original claim 10:
“calculating a position of the front travelling vehicle.”

Patent claim 10:

    PNG
    media_image10.png
    56
    407
    media_image10.png
    Greyscale


Reissue claim 28:
“determining a relative position of the front travelling vehicle with respect to a current position of the 1st vehicle”


Examiners find the phrase “calculating a position” in original claim 10 is co-extensive with the phrase “determining a relative position” in reissue claim 28 because the calculated position is the position of the front travelling vehicle with respect to the current position of the 1st vehicle. As such, Examiners find reissue claim 28 does not materially narrow the claims relative to original claim 10 such that full or substantial recapture of the subject matter surrendered during prosecution is avoided because reissue claim 28 is coextensive with original claim 10 relative to the surrendered subject matter. Thus, reissue claim 28 does not narrow original claim 10.
--Claims 28-33 and 35-38: Driving Assist System--


    PNG
    media_image11.png
    53
    405
    media_image11.png
    Greyscale
As to step 1, these reissue claims are broader than the original patent claims because the original patent claims require the following limitation that has been removed from the instant reissue claims (see patent claim 10).


As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the following limitation was added and argued to place the claims in condition for allowance (see amendment and remarks filed July 20, 2017 and notice of allowance mailed August 24, 2017 in U.S.  App. No. 14/811,156).

    PNG
    media_image12.png
    59
    716
    media_image12.png
    Greyscale

As to step 3, these reissue claims were not materially narrowed relative to the original claim because these reissue claims do not contain any limitations related to the “driving assist system.”
--Claims 28-33 and 35-38: Autonomous Emergency Braking System--

As to step 1, these reissue claims are broader than the original patent claims because the original patent claims require the following limitation that has been removed from the instant reissue claims (see patent claim 10).

    PNG
    media_image13.png
    55
    405
    media_image13.png
    Greyscale

As to step 2, the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution because the limitation was added and argued to place the claims in condition for allowance (see amendment and remarks filed July 20, 2017 and notice of allowance mailed August 24, 2017 in U.S.  App. No. 14/811,156).

    PNG
    media_image6.png
    210
    724
    media_image6.png
    Greyscale

As to step 3, these reissue claims were not materially narrowed relative to the original claim because they do not contain any limitations related to the “autonomous emergency braking system.”

Claim Rejections - 35 USC § 112
21.	Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “determined relative position…at least as accurate as…the received position information” in claim 37 is a relative phrase term which renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant states the following (see Remarks pgs. 59).

    PNG
    media_image14.png
    119
    724
    media_image14.png
    Greyscale

	Specifically, Applicant explains that at col.1:60 to col.2:3, col.3:18-25, and col.5:45-55 provides the standard for ascertaining the requisite degree (see Remarks filed June 21, 2022, pgs. 17-19).
	As to col.1:60-col.2:3, Examiners find that the mere use of the adjective “accurately” in the phrase “there by accurately correcting the position information” does not provide the standard for ascertaining whether the “determined relative position [is]…at least as accurate as…the received position information.”
	As to col.3:18-25, Examiners find that the use of the adjective “inaccurately” in the phrase “prevent[ing] a position of a vehicle from being inaccurately recognized due to an error of the GPS signal” does not provide the standard for ascertaining whether the “determined relative position [is]…at least as accurate as…the received position information.”
	As to col.5:45-55, Examiners find the phrase “is the same as” in the sentence “[w]hen the position information received from the surrounding vehicle, which is recognized as the front vehicle, is the same as the position of the front vehicle calculated by the front vehicle information obtaining unit 101 or is within a predetermined range from the position of the front vehicle, the position information 
	This argument is not persuasive as “at least as accurate” is an indefinite relative term, absent an explicit definition in Appellant’s Specification which is missing here.

22.	Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 19 claims “wherein the front vehicle location unit comprising one or more processors is further configured to measure a distance from the 1st vehicle to the 2nd vehicle using a radar or a laser scanner….” However, claim 18, which is the claim upon which claim 19 depends, invokes §112(f) and corresponds to the following structure for the “front vehicle location unit comprising one or more processors configured to measure a distance from the 1st vehicle to the 2nd vehicle.”

    PNG
    media_image1.png
    58
    418
    media_image1.png
    Greyscale

	As such, claim 19’s limitation pertaining to measuring a distance from a 1st vehicle to the 2nd vehicle does not further limit the subject matter of the claim upon which it depends (i.e., claim 18) because the structure that corresponds to “the front vehicle location unit comprising one or more processors configured to measure a distance from the 1st vehicle to the 2nd vehicle” under §112(f) in claim 18 is a radar (#120) or laser scanner (#130) mounted to the vehicle.	







Conclusion
23.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Michael Fuelling (571) 270-1367, or the Central Reexamination Unit at (571) 272-7705.

Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        Conferees:

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
    

    
        1 The Federal Circuit stated “the public’s reliance interest on a patent’s public record applies not only to subject matter surrendered in light of §102 or §103 rejections but also to subject matter surrendered in light of § 101 rejections.... Although we previously addressed cases centered on prior art rejections, this does not mean that the recapture rule is limited to that context.” In re McDonald, 43 F.4th 1340, 1347 (Fed. Cir. 2022)
        2 Examiners note that the reissue claim amendment broadening “license plate information” to “identifier information” was not surrendered because it was neither added nor argued in an effort to overcome a rejection.